—Appeal from a decision of the Unemployment *803Insurance Appeal Board, filed June 23, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Upon review of the record, we find that there is substantial evidence in the record to support the Board’s conclusion that claimant, a salesperson at a department store, was discharged for misconduct because she took a leave of absence during the employer’s busiest sales weekend of the year in direct defiance of the employer’s refusal of this request. The record indicates that although the employer informed claimant she could take off any other time period but that one, claimant refused and did not give a convincing explanation as to why no other time period for her leave was possible. Under the circumstances, we find no reason to disturb the Board’s conclusion that claimant lost her employment under disqualifying circumstances.
Mikoll, J. P., Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.